.   .   .
:   I.




                                   October20, 1972

         Honorable Spencer Brown                 Opinion No. M-   1241
         Kerr County Attorney
         Schrelner Bank Bulldln                  Re:   Whether exemption from
         Kerrvllle, Texas 7802%                        ad valorem   taxes may be
                                                       ,accorded'property car-
                                                       ried on the tax rolls
                                                       aa owned by The Church
                                                       In the Hills, Inc., a
                                                       defun.c,t, non-profit
         Dear Mr. .Brown:                              corporation.
              You have requested an opinion of this Office,on the above
         captioned question, and in so doing, have supplied us with the
         following pertinent facts.

              The Churc,hin the Hills, Inc. was ,chartered October 15,
         1945. The purpose for which the corporation was organized was
         the "support of any benevolent, charitable, educational or
         religious undertaking as authorized by Subdivlslon 2 of,,Article
         1302 of the Revised Civil Statutes of Texas of 1925 ... , The
         charter further stated that "no part of the earnings or assets
         of this corporation shall ever be &se    to carry on any ac-'
         tlvitles other than those stated in Su%division 2 of Article
         1302." On September 1, 1956, the chart,erof said corporation
         was forfeited because It had failed to file the refiortrequired
         by Article 9.01 of the Texas Non-Roflt Corporation Act.

              The following excerpt Is from a letter by the,Honorable
         John P. Hill submitted in support of the clalm‘for exemption.
                       "This tract containing approximately 82 acres
                  was given to the fkurch In The Hills by E. J. Nick7 es
                  about 1946 or 1948,. My father, Dr. P. B. Hill, who
                  was former Captaln & Chaplain of the Texas Rangers,
                  Missionary to Korea and Pastor of the First Presby-
                  terlan'church of San Antonio for 20 years. Durlng
                  that 20 years he broadcast his Sunday morning Service




                                        -6076-
Honorable Spencer Brown, page 2      (M-1241)


     over W.0:A.I. in San Antonio. When he retired and
     moved to Hunt,Texas, he continued his broadcasts
     over W.O.A.I.  under the nsme of The Church In The
     Hills. At his death, the broadcasts continued from
     his recordings for two more years.
          "I was made Treasurer and later, President of
     the organization and secured donations to It.
         '"In some cases, where someone would make a
     substantial donation, I would allow them to hunt
     deer and turkey on the 82 acre tract.
          "I leased the 16 ac. adjoining the 82 acres In
     question from the Hill Country Cowboy Camp Meeting
     Assoclatlon,~which my father also organized some 33
     years ago and which 16 acres Dad helped pick out,
     and purchas'ed. The Camp Meeting 1,sstill golng on
     starting the first Sunday In August through the
     second Sunday In August and during those eight days
     the ranchmen's and visitors kids run all over the
     82 acres having fun and recreation.

          "There are no salaries or expenses of any kind
     taken from the revenue or donations to the Church In
     The Hills. The proceeds go to worthy students who are
     unable to pay the high college tuition of first class
     schools,,Missionaries in various countries, struggling
     churches"and the like.
          "InMarch or April, 1965, ... the charter was
     allowed to lapse or expire and The Church In The
     Hills continued to operate as an Association of the
     surviving members of the P. B. Hill family and
     several well qualified advisers (at no salary or
     expenses to anyone). A11 proceeds going to the
     Scholarships, Missionaries, Seminaries.
          "It 1s my belief that the property In question
     should come under Art. 7150, Section 1, Schools &
     Churches as well as Section 2, Christian Associations,
     and 2a, Religious, Educational and physical develop-
     ment associations."




                           -607-t-
Honorable Spencer Brown, page 3’    (M-1241)



     We quote the following excerpt from a letter written to
you by the Tax Assessor-Collector of Kerr County, Texas:
          “The pertinent facts that were presented to
     this office concerning the ... &opertg.are      as
     follows :,
          (1) Commisloners Court Order #11413 directed
                that a request for tax exemption be filed
                on each property requesting ad valorem
                tax,exemptions.,
          (2)   Request filed on property in question by
                John P. Hill, President of The Church of
                The’Hills Inc.
          (3)   Exemption denied by Kerr County Tax Office.
                Ex!n~~~;;t~n;ed .because:
                              apsed tid original  not pre-
                     aented to substantiate ownership or
                     puFpo8a of creation.
                 b   Land being ‘leased for deer hu.nting.
                IC 1 Revenue received distributed to
                     church grbups according to owner*
                     but no evidence presented.
                (d) Owner’s reply to Application Ques-
                     tion #12 was 81nvestmentt.
          (4)   Applicant ap$ealed to Ctiissionera Court
                under authority granted by Attorney General’s
                Oljln+on&6g M-328.
                Exemption denied by Commissioners Court .~
        ‘,11
          56    Owner claims that Buthority to grant tax
                exemption lies in the power granted in
                the Texas Constitution, Article VIII,
                Section 2, Article 7150 (1, 2, & 2A VACS).”
     The Tax Assessor-Collector has also advised us that the
tax records show’The’Church In The Hlllsl Inc. as owner of the
property in question. The reference to ‘owner” in the above
quoted excerpt therefore refers to “John P. Hill, president of
The Church In The Hills, Znc.“, a position which he obviously
cannot hold In what is now a defunct corporation.
     We agree with the concluaion’of the Tax Assessor-Collector
and the Commissioners’ Court that exemption should be denied
In this case,




                           -6078-
Honorable Spencer Brown, page 4          (M-1241)


     Article VIII, Section 2 of the Texas Constitution1 provides
the’constitutional authorlzatlon for legislative exemption from
taxation. The pertinent portion of that Article reads as follows:
          “Sec. 2. ...the legislature may, by general
     laws, exempt from taxation .,. actual places or fifJ
     religious worship ... .’
     Pursua t to the above Constitutional authorization,  the 60th
Legislature!I amended Section 1 of Article 7150 by adding the fol-
lowing thereto:
          t     *     l     +        l       *      l   *


          “l(a) .The term ‘actual places of religious
     worship’, shall include property owned by a church
     or by a strictly religious Institution or organ-
     ization; Including the personal property therein
     and the grounds attached to such buildings neces-
     sary for the proper use and enjoyment of same,
     used exclusively to support and serve the spread


     1 Other Gonstltutional authorizations contained In this
Article, such as that provided for the exemption of “property
used exclusively and reasonably necessary In conducting any
association engaged In promoting the religious, educational and
physical development of boys, girls, young men or younn;women
operating under a State or National organization of like charac-
ter; also the endowment funds of such Institutions of learning
and religion not used with a vlew,to profit; and when the asme
are Invested In bonds or mortgages, or in land or other property
which has been,and shall hereafter be bought In by such lnstitu-
tlons under forecloeure sales made to satisfy or protect such
bonds or mortgages, that such exemption of such land and property
shall continue only for two years after the purchase of the same
at such sale by such institutions and no longer, ...' are clearly
Inapplicable to the facts of the case under consideration, as are
Sections 2 and 2a of Article 7150; enacted in pursuance thereto
and equally relied upon by the taxpayer In the lnatant case.
     2 Acts .Lg67, ch. 336, p. 802, 81.




                            -6079-
Honorable Spencer Brown, page 5      (M-1241)


     of a religious   faith, and to effect accompanying
     filq   religious,   charitable, benevolent and edu-
     cat onal purposes by the dissemination of lnfor-
     matlon on,a religious    faith through radio, tele-
     vision and similar media of communication. Such
     church,~rellglous'lnstltutlon,or organization
     shall be, or shall be sponsored by, a faith group,
     denotilnationor association of churches, which
     ordains ministers or.ele.ctsChristian Science
     Readers and establl,sheshouses of worship com-
     pletely dedicated to the propagation of the reli-
     glous faith of such faith groups, denominations
     or association of-churches."
This seotlon~la valid Insofar as It Is within the Constltu lonal
authorizations and llmltatlons of Article VIII, Sectdon 2.3
      It ia evident that the property described In your request
la not within the plain terms of the statute   In that the prop-
erty Is not owned by a church or a strictly rellglous   lnstltutlon
or organization. Furthermore, the exemption Eccorded real prop-
e.rty belonging to such Institutions Includes ... personal prop-
erty therein and the grounds attached to such buildlnR8 necessary
for t-proper     use and enjoyment of same ...". (hphasls ours.)
Stated differently, the authorized exemption for I'actualplaces'
of religious worship" extends only to the real property owned by
a zhurch or reli+ous    institution, and, further, requires that
a building" or house of worship' of some kind be erected there-
on.
     We thln~kthat this conclusion is'necessitated by a long line
of decisions either approved or written by our Supreme Court. It
was held in Trinity Methodist Episcopal Church v. City of San
Antonio, 201 S W b6 (T     C   A    1916          f )       t
~parsonad;e'was9note$e~~;       %er   ei;h:~~~~~fo~s~~~~~lo~a~
authorlzatlon or the then statutory exemption       . . . houses



     3 City of Wichita Falls v. Cooper, 170 S.W.2d 777 (Tex.Clv.
App. 1943 error ref )* Dlcklaon v. Woodmen of the    World Life
Insurance'Soc., 280 i.i.sd 315 (Tex.Clv.App. 1955,   error ref.);
 4 Tex.Jur.2d 200, 201, ~64, and authorltlea cited   therein.
       Article 7507, 4 Vernon's Saylea' Texas Civil Statutes
(1914;.


                            -6080-
Honorable Spencer Brown, page 6       (M-1241)


used exclusively for public worship, the books and furniture
therein and the grounds attached to such buildings necessary
for the proper occupancy, use and enjoyment of the same, and
not leased or otherwise used with a view to profit.” We quote
the following excerpt from pages 669, 670:
          “The Constitution provides that all ‘t.axatlon
     shall be equal and uniform,’ and that ‘all property
     In this states,whether owned by natural persons or
     corporations, other than municipal, shall be taxed
     In proportion to its value,  which shall be ascer-
     tained as may be provided by law. I Const . art. 8,
     Bl. To this provision general exceptions are made,
     under which the Legislature may exempt certain prop-
     erty specifically described. Section 2. In consld-
     erlng eXemptlone It is the rule that the law must be
     strictly construed and not enlarged, but confined to
     the very terms of the provision as to the exemption.
     Cooley, Taxation, p, 357.   Following this rule the
     burden devolves upon any one seeking an exemption
     to bring himself clearly within the terms of the
     statute ‘or constitutional provision, and further,
     should any reasonable doubt as to the property being
     exempt arise, the doubt must be resolved In favor
     of the government levying the tax. Morris v. Masons,
     68 Tex. 698, 5 S.W. 519.
                   *     +        l    +     +


          II
           ... The Constitution undoubtedly Intended in
     granting permission to the Legislature to exempt
     houses used exclusively for rellglous  worship from
     taxation to grant permission to exempt the land on
     which the house Is built  and other ground on which
     to enter and leave the church and ground Immediately
     surrounding the house which would be ‘grounds attached
     to such buildings necessary for the proper occupancy,
     use and,enjoyment of the same.” What would be nec-
     essary grounds would be a question of fact, but this
     would not render the statute unconstitutional. The
     Constitution will not be so construed as to defeat
     its own purposes, which would be the case If only
     the ground actually covered by the house used for




                             -6081-
Honorable Spencer,Brown, page 7’     (M-1241)


     religious worship was exempt. The construction
     must be reasonable and not such as to defeat the
     very end deslred."5
        Although Section 2 of Article VIII was subsequently amended
in 1928 so ai to authorize legislative exemption of "any property
owned by a church or by a strictly religious society for,the ex-
clusive    use as a dwelling place for the ministry of such church
or religious society, and which yields no revenue whatever to
such church or religious society ...",6 the above quoted lnter-
pretatlon of the authorization for exemption of "actual places
of rellglous~worship" remains unchanged.7

                        SUMMARY
          Property carried on the ad valorem tax rolls as
     owned by The Church In the Hills, Inc., a defunct,
     non-profit corporation, and having no actual place
     of religious worship thereon, Is not exempt from
     taxa~tiohunder Article 7150(l)(a), V.A.T.S.




     5 Later cases enunciating the general principles stated In
the first quoted paragraph may be found In 54 Tex.Jur.2d 200-206,
Tsxatlon, 8864-65.
     6 Implemented by the enactment of Article 7150b, V.A.T.S.
The 1928 amendment has been construed ;y the Supreme Court as em-
powering the Legislature to determine ... who, and what activities
shall constitute the ministry of a church", rather than limiting
the exemntlon to a dwelling olace for Its mlnlstrv owned and used
by an lnblvldual church. McCreless v. City of Sak'Antonio, 454
S.W.2d 393 (Tex.Sup. 1970).
     7 54 Tex.Jur.2d 214-216, Taxation, 869.




                            -6082-
Honorable Spencer Brown, page 8       (M-1241)


Prepared by Marietta McGregor Payne
Assistant Attorney General

APPROVED:
OPINION COmMITTEE
Kerns Taylor, .Chalrman
W. E. Allen, Co-Chairman
James H. Broadhurst
Bill Campbell
Gerald Ivey
Bob Davis
SAMTJEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                            -6083-